                   Case 18-22770                  Doc 67           Filed 02/21/20 Entered 02/21/20 15:43:40                                            Desc Main
                                                                    Document     Page 1 of 12
      Fill in this information to identify your case:

 Debtor 1                   Erik Hebdon
                            First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH, SALT LAKE CITY DIVISION

 Case number           2:18-bk-22770
 (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
       Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ’ s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim          Priority              Nonpriority
                                                                                                                                            amount                amount
 2.1          INTERNAL REVENUE SERVICE                             Last 4 digits of account number                           unknown                     $0.00                  $0.00
              Priority Creditor's Name
                                                                   When was the debt incurred?
              PO Box 7346
              Philadelphia, PA 19101-7346
              Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
        Debtor 1 only                                              Unliquidated
         Debtor 2 only                                             Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
        No                                                         Other. Specify
         Yes                                                                           TAXES




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 12
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                           G14629
                Case 18-22770                    Doc 67           Filed 02/21/20 Entered 02/21/20 15:43:40                                           Desc Main
                                                                   Document     Page 2 of 12
 Debtor 1 Hebdon, Erik                                                                                    Case number (if known)           2:18-bk-22770

 2.2        STATE OF UTAH                                         Last 4 digits of account number       ALL               $11,247.68             $11,247.68                    $0.00
            Priority Creditor's Name
            DEBT COLLECTION                                       When was the debt incurred?
            PO Box 141001
            Salt Lake City, UT 84114-1001
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                          Contingent
        Debtor 1 only                                             Unliquidated
         Debtor 2 only                                            Disputed
         Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

         At least one of the debtors and another                  Domestic support obligations
         Check if this claim is for a community debt             Taxes and certain other debts you owe the government
        Is the claim subject to offset?                            Claims for death or personal injury while you were intoxicated
        No                                                        Other. Specify
         Yes                                                                          FINES

 2.3        UTAH STATE TAX COMMISSION                             Last 4 digits of account number                             $905.00                $905.00                   $0.00
            Priority Creditor's Name
                                                                  When was the debt incurred?           2016
            210 N 1950 W
            Salt Lake City, UT 84134-9000
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                          Contingent
        Debtor 1 only                                             Unliquidated
         Debtor 2 only                                            Disputed
         Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

         At least one of the debtors and another                  Domestic support obligations
         Check if this claim is for a community debt             Taxes and certain other debts you owe the government
        Is the claim subject to offset?                            Claims for death or personal injury while you were intoxicated
        No                                                        Other. Specify
         Yes                                                                          TAXES


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 2 of 12
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case 18-22770                   Doc 67         Filed 02/21/20 Entered 02/21/20 15:43:40                                      Desc Main
                                                               Document     Page 3 of 12
 Debtor 1 Hebdon, Erik                                                                              Case number (if known)            2:18-bk-22770

 4.1      CHECK CITY                                            Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
          COLLECTION DEPT.                                      When was the debt incurred?
          PO Box 970183
          Orem, UT 84097-0183
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      PERSONAL LOAN


 4.2      CHECK$MART                                            Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          7001 Post Rd Ste 300
          Dublin, OH 43016-8066
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      PERSONAL LOAN


          COMMON CENTS FOOD STORES
 4.3      259                                                   Last 4 digits of account number                                                          $311.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015
          3568 Wall Ave
          Ogden, UT 84401-4013
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      NSF CHECK / BONNEVILLE




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 12
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case 18-22770                   Doc 67         Filed 02/21/20 Entered 02/21/20 15:43:40                                      Desc Main
                                                               Document     Page 4 of 12
 Debtor 1 Hebdon, Erik                                                                              Case number (if known)            2:18-bk-22770

 4.4      CONVINIENT LOAN                                       Last 4 digits of account number       1042                                              unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2014
          2260 Washington Blvd
          Ogden, UT 84401-1410
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      PERSONAL LOAN


 4.5      FEDLOAN SERVICING                                     Last 4 digits of account number       ALL                                             $5,905.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 60610
          Harrisburg, PA 17106-0610
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
                                                                Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community              Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify
                                                                                     AS
 4.6      FINGERHUT                                             Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2013
          PO Box 166
          Newark, NJ 07101-0166
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      REVOLVING ACCOUNT




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 12
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case 18-22770                   Doc 67         Filed 02/21/20 Entered 02/21/20 15:43:40                                      Desc Main
                                                               Document     Page 5 of 12
 Debtor 1 Hebdon, Erik                                                                              Case number (if known)            2:18-bk-22770

 4.7      GENTRY FINANCE CORP.                                  Last 4 digits of account number                                                       $1,204.13
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017
          1829 W 3500 S
          West Valley City, UT 84119-3435
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      PERSONAL LOAN


 4.8      INTERMOUNTAIN HEALTHCAR                               Last 4 digits of account number       ALL                                               unknown
          Nonpriority Creditor's Name
          PATIENT FINANCIAL SERVICES                            When was the debt incurred?
          PO Box 410400
          Salt Lake City, UT 84141-0400
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      MEDICAL


 4.9      KNIGHT ADJUSTMENT BUREU                               Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          404 E 4500 S # A34
          Salt Lake City, UT 84107-2710
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      COLLECTION




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 12
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case 18-22770                   Doc 67         Filed 02/21/20 Entered 02/21/20 15:43:40                                      Desc Main
                                                               Document     Page 6 of 12
 Debtor 1 Hebdon, Erik                                                                              Case number (if known)            2:18-bk-22770

          KROGER CHECK RECOVERY
 4.10     CENTER                                                Last 4 digits of account number       4421                                                $37.28
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           04/27/2017
          PO Box 30650
          Salt Lake City, UT 84130-0650
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      NSF CHECK


 4.11     LIFT CREDIT                                           Last 4 digits of account number       0703                                            $2,129.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015
          3214 N University Ave # 601
          Provo, UT 84604-4405
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      PERSONAL LOAN


 4.12     LIFT CREDIT                                           Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3214 N University Ave # 601
          Provo, UT 84604-4405
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      PERSONAL LOAN




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 12
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case 18-22770                   Doc 67         Filed 02/21/20 Entered 02/21/20 15:43:40                                      Desc Main
                                                               Document     Page 7 of 12
 Debtor 1 Hebdon, Erik                                                                              Case number (if known)            2:18-bk-22770

 4.13     LOAN NOT SHARKS                                       Last 4 digits of account number       0568                                              unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017
          623 S Americana Blvd
          Boise, ID 83702-6732
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      PERSONAL LOAN


 4.14     LOYAL LOANS                                           Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5360 S 1900 W Ste B6
          Roy, UT 84067-3005
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      PERSONAL LOAN


 4.15     MCKAY DEE HOSPITAL                                    Last 4 digits of account number       ALL                                               unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          4401 Harrison Blvd
          Ogden, UT 84403-3195
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      MEDICAL




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 12
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case 18-22770                   Doc 67         Filed 02/21/20 Entered 02/21/20 15:43:40                                      Desc Main
                                                               Document     Page 8 of 12
 Debtor 1 Hebdon, Erik                                                                              Case number (if known)            2:18-bk-22770

 4.16     MORRISON & MURFF PLLP                                 Last 4 digits of account number       1740                                               $475.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          290 25th St Ste 102
          Ogden, UT 84401-2668
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      JUDGMENT/COLLECTION


 4.17     MOUNTAIN AMERICA CU                                   Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 9001
          West Jordan, UT 84084-9001
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.18     MOUNTAIN LOAN CENTERS INC                             Last 4 digits of account number       3749                                            $3,199.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015
          PO Box 911731
          Saint George, UT 84791-1731
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      PERSONAL LOAN/JUDGMENT




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 12
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case 18-22770                   Doc 67         Filed 02/21/20 Entered 02/21/20 15:43:40                                      Desc Main
                                                               Document     Page 9 of 12
 Debtor 1 Hebdon, Erik                                                                              Case number (if known)            2:18-bk-22770

 4.19     MR MONEY                                              Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          4876 S 1900 W
          Roy, UT 84067-2921
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      PERSONAL LOAN


 4.20     OUTSOURCE RECEIVABLES MG                              Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2014
          PO Box 166
          Ogden, UT 84402-0166
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      COLLECTIONS


 4.21     ROY D COLE ATTY                                       Last 4 digits of account number       ALL                                               unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          289 24th St Ste 101
          Ogden, UT 84401-1494
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      FEES




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 9 of 12
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case 18-22770                   Doc 67         Filed 02/21/20 Entered 02/21/20 15:43:40                                      Desc Main
                                                              Document      Page 10 of 12
 Debtor 1 Hebdon, Erik                                                                              Case number (if known)            2:18-bk-22770

 4.22     SECURITY FINANCE CORP                                 Last 4 digits of account number                                                          $803.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015
          PO Box 3146
          Spartanburg, SC 29304-3146
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      PERSONAL LOAN


 4.23     SPRING                                                Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3939 S Wasatch Blvd Ste 1
          Salt Lake City, UT 84124-2221
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      SERVICE


 4.24     UHEAA LPP LOAN SERVICING                              Last 4 digits of account number       ALL                                                   $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2010
          PO Box 510407
          Salt Lake City, UT 84151-0407
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
                                                                Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community              Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 10 of 12
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case 18-22770                   Doc 67          Filed 02/21/20 Entered 02/21/20 15:43:40                                       Desc Main
                                                               Document      Page 11 of 12
 Debtor 1 Hebdon, Erik                                                                                  Case number (if known)          2:18-bk-22770

 4.25      WEBER STATE UNIVERSITY                                 Last 4 digits of account number                                                           $4,173.00
           Nonpriority Creditor's Name
                                                                  When was the debt incurred?             2010
           1023 UNIVERSITY CIR
           OGDEN, UT 84408
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                          Contingent
            Debtor 2 only                                         Unliquidated
            Debtor 1 and Debtor 2 only                            Disputed
            At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                Student loans
           debt                                                    Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims
           No                                                     Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                  Other. Specify       LOAN


 4.26      WHARTHOG VENTURES                                      Last 4 digits of account number                                                           unknown
           Nonpriority Creditor's Name
                                                                  When was the debt incurred?
           623 S Americana Blvd
           Boise, ID 83702-6732
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                          Contingent
            Debtor 2 only                                         Unliquidated
            Debtor 1 and Debtor 2 only                            Disputed
            At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                Student loans
           debt                                                    Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims

           No                                                     Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                  Other. Specify

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 BONNEVILLE COLLECTION                                      Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 150621                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Ogden, UT 84415-0621
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 JENSEN & SULLIVAN                                          Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 150612                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Ogden, UT 84415-0612
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 LAW OFFICE OF DUSTEN L                                     Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 HEUGLY, PLLC                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 970098
 Orem, UT 84097-0098
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 11 of 12
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                Case 18-22770                   Doc 67           Filed 02/21/20 Entered 02/21/20 15:43:40                                        Desc Main
                                                                 Document      Page 12 of 12
 Debtor 1 Hebdon, Erik                                                                                    Case number (if known)        2:18-bk-22770
 UTAH BILLING & RECOVERY                                     Line 4.21 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 SERVICES                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 752
 Roy, UT 84067-0752
                                                             Last 4 digits of account number                      ALL

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.         $                        0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.         $                 12,152.68
                        6c.   Claims for death or personal injury while you were intoxicated                6c.         $                      0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.         $                      0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.         $                 12,152.68

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.         $                  5,905.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.         $                        0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.         $                        0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                     $                 12,331.41

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.         $                 18,236.41




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 12 of 12
Software Copyright (c) 2020 CINGroup - www.cincompass.com
